Citation Nr: 1026292	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-43 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1993 to October 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Match 2003 rating decision denied service 
connection for bipolar disorder, PTSD, depression, and anxiety.  
By a January 2008 decision, the Board Remanded a claim for 
service connection for a psychiatric disorder, to include PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness).

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Appellant if further action is required.

The issue of entitlement to service connection for a back 
disorder was originally on appeal; however, that claim was 
granted by the RO in March 2010.  As such, that issue is no 
longer before the Board at this time.


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Veteran was 
afforded a VA examination in September 2009.  The examiner stated 
that the Veteran had a history of childhood sexual trauma, but it 
was clear she did not have PTSD, depression, or mood problems 
during her service time.  The examiner commented that the Veteran 
gave a very good narrative of her history.  The examiner stated 
the Veteran's primary stressors were her childhood-related 
molestations and physical abuse.  The assigned diagnoses were 
adjustment disorder with depressed mood in 2001, 2002, fully 
remitted, and mild PTSD, from nonservice-connected sexual trauma.  

Although the examiner provided a clear opinion that the Veteran's 
stressors occurred prior to her enlistment in service, the 
examiner did not address the evidence of record, such as the 
statement of the Veteran's friend, RKP, dated in November 2002, 
indicating that the Veteran told her friend of physical and 
sexual abuse beginning during the Veteran's service.  

Additionally, the Board notes that the Veteran has alleged that 
she sought treatment during service.  Unfortunately, research 
regarding a request to that facility disclosed that the facility 
would have destroyed records from 1991, and the RO determined 
that no follow-up requesting response to the 2004 request for 
information would be answered because the Fleet & Family Support 
Center would not answer a written inquiry for records.  See 
September 27, 2004 Report of Contact.  Unfortunately, the law 
does not allow VA to proceed without lack of written response to 
a request for federal requests.  Because of the potential 
significance to the outcome of the claim if the Veteran sought 
treatment or counseling, including for marital abuse, during 
service, further attempts to verify the Veteran's contention that 
she sought psychiatric treatment prior to her October 2001 
service discharge should be conducted.   

After all attempts to obtain additional evidence discussed below 
are conducted, an addendum to the medical opinion should be 
obtained.  A medical opinion should be obtained that addresses 
whether the Veteran has a current psychiatric disorder which was 
first manifested during service, or, if PTSD or another 
psychiatric disorder is found to have pre-existed service, 
whether such disorder and was aggravated during active duty.  
Accordingly, the Board finds that a remand to obtain a VA medical 
opinion with respect to this issue is necessary.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Make a request to the NPRC for the 
Veteran's complete service treatment 
records, specifically to include any 
separately-filed mental health, 
counseling, or family service records.  A 
response from the NPRC must be documented.  

2.  Send another request to Fleet & Family 
Support Center, Naval Station, San Diego, 
at the address noted in the record, for 
records for the Veteran dated in 2001, or 
any records for the Veteran dated from 
1997 through 2001.  

If the Veteran's actual clinical records 
have been destroyed, and are no longer 
available, ask Fleet & Family Support 
whether there are administrative records 
which would show whether the Veteran ever 
sought treatment there.  If there are 
administrative records, those records, at 
least to the extent that the records would 
show a date of service, cost of treatment, 
diagnostic code, billing charges, or other 
administrative information, should be 
provided to VA.  

If no response is received, request that 
the service department assist in obtaining 
a written response.  
 
3.  Advise the Veteran of alternative 
types of evidence which would substantiate 
her claim that she sought treatment or 
counseling for psychiatric concerns prior 
to her service discharge in October 2001, 
such as statements from the individuals at 
her church from whom she sought 
counseling, medical billing records, and 
the like.

4.  Obtain an addendum opinion to the 
September 2009 VA examination.  If 
necessary, afford the Veteran a VA 
psychiatric examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing the following:

(a).  Is it at least as likely as not that the 
Veteran has a current psychiatric disorder (or 
manifested a psychiatric disorder at some time 
between August 2002 and the present, even if the 
disorder is now in remission) which was first 
manifested in service, to include bipolar 
disorder, an anxiety disorder, an adjustment 
disorder, or other psychiatric disorder?  

(b) Is there clear and unmistakable evidence 
demonstrating that a currently-diagnosed 
psychiatric disorder, to include PTSD, existed 
prior to service?

      If yes, is it as least as likely as not 
(i.e., probability of 50 percent, or greater) 
that the Veteran's psychiatric disorder was 
permanently aggravated (i.e., underwent a 
permanent worsening beyond the natural 
progression of such disease) as a result of her 
active service, or any incident therein?

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.

If the examiner determines it is not possible to 
provide a requested opinion without resort to 
speculation, the examiner should state the reason 
why speculation would be required in this case 
(e.g., if the requested determination is beyond 
the scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

The Veteran is hereby notified that it is her 
responsibility to report for the examination 
scheduled in connection with this REMAND and to 
cooperate in the development of her case.  

5.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


